                                                                                   FILED
                                                                            2021 APR 13 PM 12:46
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT



    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION


 Golda Barton, et al.,

               Plaintiffs,                            ORDER TO SHOW CAUSE

         vs.

 Salt Lake City Corporation, et al.,                  Case No. 2:20-cv-00832-DBP

               Defendants.                            Magistrate Judge Dustin B. Pead




        Plaintiffs are hereby ordered to show cause why the above captioned case should not be

dismissed for failure to prosecute. Plaintiffs are directed to respond in writing within 10 days

from the date of this order and inform the Court of the status of the case and intentions to

proceed. Failure to do so will result in dismissal of the case.

               DATED this 13 April 2021.




                                              Dustin B. Pead
                                              United States Magistrate Judge
